Citation Nr: 1339107	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied service connection for a right knee disability.

The Board notes that in November 2013 the Veteran's representative filed a brief in support of the claim.  The brief addresses the claim for a right Achilles tendon condition.  However, this claim is not on appeal.  The RO issued a statement of the case (SOC) in September 2010.  A VA form 9 was never filed subsequent to the issuance of the SOC.  While the procedural history cited by the Representative in the brief is for the claim on appeal (service connection for the right knee disability), the statement of the facts and argument is for a claim not on appeal (service connection for the right Achilles tendon condition).  Since the right Achilles tendon condition claim is not on appeal, this decision only addresses the right knee disability claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a right knee disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record demonstrates that the Veteran is entitled to a VA examination before appellate review may proceed on this issue.  Service treatment records from January 1979 indicate the Veteran fell while jogging injuring her right leg, including her knee.  Effusion and an aching sensation were noted.  The Veteran was diagnosed with myalgia ( muscle pain).  Service treatment records from February 1979 indicate the Veteran was treated for a pulled muscle in the leg and an acute right knee problem.  Further, post-service VA treatment records from October 2008 to May 2010 indicate diagnoses of knee swelling, early degenerative joint disease and chronic knee pain. The Veteran states that her knee conditions are caused by incidents that occurred in-service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of a current disability and in- service incident involving the right knee.  The Veteran has also alleged that her problems with joint pain started after falling on ice in-service.  As such, the McLendon criteria outlined above have been met and the Veteran should be scheduled for a VA examination, to include an opinion, in order to determine the current nature and etiology of the Veteran's right knee condition.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA and private treatment records identified by the Veteran that are relevant to her right knee disability claim.

2. Thereafter, schedule the Veteran for a VA orthopedic examination of her right knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   The rationale should include a discussion of all knee injuries and treatment in service.

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board. 

4.	After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


